71 U.S. 2 (____)
4 Wall. 2
BROBST ET AL.
v.
BROBST.
Supreme Court of United States.

Messrs. Brent and Merrick moved to dismiss the case for want of jurisdiction.
The CHIEF JUSTICE:
The question is one of fact, and can only be determined by an examination of the evidence in the record; and it has been repeatedly determined that only questions of law upon distinct points in a cause can be brought to this court by certificate.[*]
An order must be made, therefore, remanding this cause to the Circuit Court, without answer to the question certified, for want of jurisdiction.
NOTES
[*]  Wilson v. Barnum, 8 Howard, 261.